Citation Nr: 0934173	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  03-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.  

2.	Entitlement to a compensable rating for calluses of the 
left foot.  

3.	Entitlement to a compensable rating for calluses of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1971, and from May 1971 to July 1975.  

This appeal before the Board of Veterans' Appeals (Board) 
arises from a December 2001 rating decision in which the RO 
continued a 0 percent (noncompensable) rating for calluses of 
the feet.  The Veteran filed a notice of disagreement (NOD) 
in January 2002, and the RO issued a statement of the case 
(SOC) in June 2002.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 2002.  

This appeal also arises from a December 2001 rating decision 
in which the RO granted service connection and assigned an 
initial noncompensable rating for hepatitis C, effective 
March 14, 2001.  The Veteran filed a NOD in May 2002, and the 
RO issued a SOC in December 2002.  The Veteran filed a 
substantive appeal (via a VA Form 9) in December 2002.  

In July 2003, the Veteran testified during a hearing before a 
Veterans Law Judge (VLJ); a transcript of the hearing is of 
record.  

In February 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing some action, in July 
2005, the RO assigned an initial 10 percent rating for 
hepatitis C, effective March 14, 2001, but denied any higher 
ratings for either disability (as reflected in the July 2005 
supplemental SOC (SSOC)).  

Because the claim relating to hepatitis C on appeal involves 
a request for a higher rating following an initial grant of 
service connection, the Board has characterized this matter 
consistent with Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing claims for higher initial ratings for 
claims for increased ratings for already service-connected 
disability).  Moreover, although the RO awarded a higher 
initial rating for hepatitis C during the pendency of this 
appeal, inasmuch as higher ratings are available for this 
disability, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for higher 
rating has remained viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993

In November 2005, the Board notified the Veteran that the VLJ 
who presided during his February 2004 hearing was no longer 
with the Board, and that he was entitled to another hearing, 
if he desired one.  In its letter, the Board explained that 
if the Veteran did not respond within 30 days, the Board 
would assume that he did not want another hearing.  The 
Veteran did not respond within 30 days.  

In March 2006, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action.  After accomplishing some action, the AMC 
continued the denial of each claim (as reflected in the 
November 2007 SSOC).  In the interim, the Veteran requested a 
hearing before RO personnel, but later withdrew the request.  

In June 2008, the Board again remanded these matters to the 
RO via the AMC for further action.  After accomplishing the 
action, the AMC continued the denial of each claim (as 
reflected in the May 2007 SSOC).  


FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate the claim decided herein have been accomplished.

2.	Since the effective date of the grant of service 
connection, the Veteran's hepatitis C has been objectively 
considered stable and manifested by an enlarged liver, with 
elevated liver function enzymes, no recent treatment for 
hepatitis, and subjective complaints of symptoms such as 
fatigue, tiredness and malaise, and weight loss due to 
gastroesophageal reflux disease (GERD), which is not shown to 
be a symptom of hepatitis.  

3.	There is no objective evidence that, as a result of the 
Veteran's hepatitis C, he has experienced fatigue, malaise, 
and anorexia associated with hepatitis C that requires 
dietary restriction or continuous medication, or; has 
objectively demonstrated incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks, during the prior 12- month period.  

4.	Prior to September 9, 2008, calluses of the feet are not 
shown to be unstable, result in limitation of function of the 
foot, or painful on examination.  

5.	The calluses of the right foot are shown to be tender and 
painful on examination on September 9, 2008.  

6.	The calluses of the left foot are shown to be tender and 
painful on examination on September 9, 2008.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 10 percent 
for hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.655, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 
(2008).

2.	The criteria for a 10 percent rating for calluses of the 
right foot were met on September 9, 2008, but not prior 
thereto.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 
4.118, Diagnostic Codes 7804, 7819 (as in effect prior to 
August 30, 2002), and Diagnostic Codes 7804 and 7819 (as in 
effect since August 30, 2002).

3.	The criteria for a 10 percent rating for calluses of the 
left foot were met on September 9, 2008, but not prior 
thereto.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 
4.118, Diagnostic Codes 7804, 7819 (as in effect prior to 
August 30, 2002), and Diagnostic Codes 7804 and 7819 (as in 
effect since August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2001 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claims for service connection for 
hepatitis C and calluses of the feet.  The June 2002 SOC and 
December 2002 SOC set forth the criteria for ratings for foot 
calluses and hepatitis C (which, in part, suffices for 
Dingess/Hartman).  Moreover, an April 2006 post-rating 
letters provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for a higher initial rating for hepatitis C and foot 
calluses, as well as what information and evidence must be 
submitted by a Veteran and what information and evidence 
would be obtained by VA.  The letter specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The letter 
also provided the Veteran with general information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.

As regards the requirements of Vazquez- Flores, the Board 
finds that the April 2006 notice letter, which informed the 
Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating, read together 
with the May 2009 SSOC, which included the pertinent rating 
criteria, satisfies the notice requirements of Vazquez-
Flores.  

After issuance of the above-described notice, and opportunity 
for the Veteran and his representative to respond, the RO 
readjudicated the claims for higher initial ratings as 
reflected in a May 2009 SSOC.  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim herein decided.  Pertinent evidence 
associated with the claims file consists of VA outpatient 
treatment records and reports of VA compensation examinations 
dated in August 2001, April 2004, December 2006 and September 
2008.  The Board notes that an additional VA-authorized 
examination was scheduled in connection with the claim for a 
higher initial rating for hepatitis C, and a September 2008 
letter notifying the Veteran of the date, time, and location 
of the examination, as well as the consequences of failing to 
attend the examination, was sent to the Veteran's address.  
The Veteran did not, however, report for this examination or 
contact the RO to indicate why he was unable to do so.  
Consequently, the Board will decide the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2008).  See 
also Turk v. Peake, 21 Vet. App. 565, 570 (2008)  (a claim 
for a higher initial rating is an "original compensation 
claim," not a "claim for increase" for purposes of 38 C.F.R. 
§ 3.655(b)).  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's Board 
hearing, as well as various written statements provided by 
the Veteran, and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration regarding the claim for 
hepatitis C is entitlement to a higher initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126.  
Regarding the claim for an increased rating for calluses of 
the feet, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
As detailed below, the Board will assign staged ratings for 
the Veteran's disability, and the following analysis will 
take into consideration of the possibility of further staged 
rating.  

In this case, the RO has assigned an initial 10 percent 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Pursuant to that diagnostic code, a 10 percent rating is 
warranted where there is intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the prior 12-
month period.  

A 20 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the prior 
12-month period.  

A 40 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the prior 
12-month period.  

A 60 percent rating is warranted where there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the prior 12-month period, but not occurring 
constantly.  

A 100 percent rating is warranted where there is near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  

Note (2) provides that, for the purposes of evaluating 
conditions under Diagnostic Code 7354, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Diagnostic Code 7354 (2008).  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board find that, since the 
effective date of the grant of service connection in March 
2001, the criteria for an initial rating in excess of 10 
percent for hepatitis C have not been met.  

An August 2001 VA liver, gall bladder, and pancreas 
examination report reflects that the Veteran was diagnosed 
with hepatitis C in 1972 and was being checked at a VA 
medical facility every four months.  He stated that he did 
not have any abdominal pain, nausea or vomiting.  He also did 
not have hematemesis or melena and there was no abdominal 
distention or effusion.  On physical examination the liver 
and spleen were not palpable and there were no ascities 
present.  There were no signs of superficial abdominal veins, 
palmar erythema or spider angioma present.  Laboratory 
testing performed in June 2001 reportedly showed normal liver 
enzymes.  The pertinent diagnosis was hepatitis C, by 
history, with normal liver enzymes.  

A skin examination was performed by VA in April 2004.  At 
that time, the Veteran's history of chronic hepatitis C was 
also evaluated.  The Veteran reported that he vomited 
approximately every other day, but denied any blood.  He also 
reported abdominal cramping that occurred on a daily basis, 
sometimes several times per day, but denied radiation of the 
pain, hematemesis or melena.  He also denied constipation or 
diarrhea.  It was noted that he had not been treated for his 
hepatitis C, but saw a gastroenterologist at a VA medical 
facility.  He reported about 20 pounds of weight loss over 
the past year.  He had never been anemic.  His abdominal pain 
was mainly over the right upper quadrant.  On examination, 
the abdomen was soft, slightly tender to palpation in the 
right lower quadrant, with no peritoneal signs.  He had not 
appreciable masses or hepatosplenomegaly.  He had positive 
bowel sounds times four.  The pertinent diagnosis was chronic 
hepatitis C.  The examiner commented that this was likely 
that the etiology of the chronic abdominal pain, although 
this had not been confirmed.  

VA outpatient treatment records include a May 2004 report 
that shows that the Veteran's weight was stable and his 
nausea had improved.  Emesis occurred after eating, but there 
was no abdominal pain, constipation, diarrhea, or melena.  
The assessments included gastroesophageal reflux disease 
(GERD), with weight loss and elevated liver function studies.  
Some of the Veteran's medications were adjusted.  In May 
2005, it was noted that the Veteran's weight was stable.  He 
had no abdominal pain, constipation, diarrhea, or melena.  
Examination of the abdomen showed it to be nontender.  The 
pertinent assessments were GERD with weight loss, weight 
stable, and elevated liver function tests, continue to 
monitor.  Treatment records show treatment for several 
primary disabilities, including hypertension, GERD, a vocal 
cord tumor and skin rashes and orthopedic disabilities.  

An examination was conducted by VA in December 2006.  At that 
time, the Veteran stated that he had what he termed 
"incapacitating episodes" daily over the past 5 to 6 years.  
These involved daily fatigue, malaise, nausea, vomiting 
approximately 2 times per day of nonbloody, nonbilious 
emesis, as well as anorexia.  He stated that he had lost 
about 35 pounds over the past year.  He stated that his 
appetite "comes and goes."  He denied arthralgia, but 
stated that he got intermittent right upper quadrant pain 
that was essentially based on how much he exerted himself.  
He stated that these events required bed rest for 
approximately 2 weeks.  Over the past year he had had 
approximately 4 episodes.  Review of treatment records shows 
that he had been seen by a nurse practitioner for these 
complaints, but was not currently on treatment for his 
hepatitis.  It was noted that he had been receiving treatment 
for a vocal cord tumor, including radiation treatment.  He 
had never been diagnosed as having cirrhosis or malignancy of 
the liver.  On physical examination, there was mild 
tenderness to palpation in the right upper quadrant.  The 
liver was noted to be enlarged with the liver margin 
approximately 6 cm below the right costophrenic margin.  
There was no evidence of jaundice, palmar erythema, or spider 
angiomata.  The diagnosis was hepatitis C, with positive 
hepatitis C antibody and hepatitis C virus RNA polymerase 
chain reaction, with hepatomegaly as seen on prior imaging.  
On review of the claims file, the Veteran was noted to have 
had elevated liver function enzymes in 1973 and was diagnosed 
as having hepatitis for which he was placed on bed rest.  He 
had complaints of having had 3 to 4 incapacitating episodes 
of two weeks duration, over the past year, by history.  

Additional VA outpatient treatment records show that the 
Veteran continues to be monitored for his hepatitis C, 
without demonstration of treatment for incapacitating 
episodes of two weeks duration.  In April 2007, it was noted 
that he had GERD, with weight loss that was now stable with a 
GERD diet and elevated liver function testing that was also 
considered to be stable.  

The Board again points out, as noted above, that the Veteran 
failed to cooperate with VA's efforts to assist him in the 
development of evidence in connection with his claim by 
failing to appear for a scheduled VA compensation examination 
in September 2008.  As such, VA has no alternative but to 
decide the claim for a higher initial rating for hepatitis C 
on the basis of medical evidence already of record (which, as 
discussed below, is not supportive of the claim for a higher 
evaluation).

The pertinent medical evidence of record reflects that, while 
the Veteran is monitored for his hepatitis C, he has not been 
undergoing active treatment for his disorder.  He is on a 
restricted diet for treatment of his non-service connected 
GERD and is not taking medication for hepatitis C.  Although 
his liver function studies are shown to be elevated and his 
liver was, in 2006, shown to be enlarged, his disability is 
considered to be stable, with most of his VA treatment 
medical records focusing on treatment for the Veteran's other 
disabilities.  

As indicated, the Veteran is in receipt of a 10 percent 
rating for his hepatitis C based on symptoms of fatigue, 
malaise and nausea, with vomiting.  Although the Veteran has 
reported that he has these symptoms on a daily basis, and 
that he has had incapacitating episodes of 2 weeks duration 
on 4 occasions during 2006, there is no objective evidence in 
the outpatient treatment record of these symptoms or that 
they are the result of his hepatitis C.  He does have 
documented weight loss, but this was specifically attributed 
to his non-service connected GERD and an attempt to obtain 
clarification of the source of his weight loss was not 
successful because the Veteran did not report for the VA 
examination ordered by the Board.  As the record does not 
include objective evidence that, as a result of his hepatitis 
C, the Veteran has experienced fatigue, malaise, and anorexia 
that requires dietary restriction or continuous medication, 
or; incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the prior 
12-month period, the Board finds that there is no basis for 
assignment of an initial rating in excess 10 percent for 
hepatitis C.  

As, here, the medical evidence does not reflect a disability 
picture consistent with the criteria for the next higher 
schedular rating of 20 percent under Diagnostic Code 7354, it 
logically follows that the criteria for an even higher 40 
percent rating under that diagnostic code likewise have not 
been met.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's hepatitis C, 
pursuant to Fenderson, and that the claim for a higher rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of an initial higher rating, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Regarding the Veteran's claim for an initial compensable 
evaluation for calluses of the feet, it is noted that, 
effective August 30, 2002, the portion of the rating schedule 
for evaluating skin disabilities, to included scars, was 
revised.  See 67 Fed. Reg. 49,590 - 49,599 (2002), codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7800- 05 (2008).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  

As the RO (to include the AMC) has considered both the former 
and revised criteria for rating the Veteran's service-
connected calluses, and has furnished him notice of the 
revised criteria (as reflected in the SOC and SSOC's), there 
is no due process bar to the Board also considering the 
former and revised criteria, as appropriate.  

It is also noted that the criteria for skin disorders was 
again revised, effective October 23, 2008.  However, the 
revised criteria, only applies to new claims filed after 
October 23, 2008, or those claims where a request for 
consideration of the new criteria has been received.  See 73 
Fed. Reg. 54708 (Sep. 23, 2008).  As the claim was filed 
prior to the effective date of the revised criteria, and 
neither the Veteran nor his representative has requested such 
consideration, the revised criteria are not for application.  

The rating for the Veteran's calluses have been based on 
benign skin neoplasms under DC 7819.  Under DC 7819, benign 
skin neoplasms are rated as disfigurement of the head, face 
or neck, under DC 7800, or as scars under DCs 7801 to 7805, 
depending on the predominant disability.  The Veteran has not 
been service connected for a callus involving the head, face, 
or neck so that DC 7800 is not for application.  

Prior to August 2002, a compensable evaluation for scars 
(other than burn scars or disfiguring scars of the head, 
face, or neck) requires that they be poorly nourished, with 
repeated ulceration; that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  
38 C.F.R. § 4.118, Codes 7803, 7804, and 7805.  

Since August 20, 2002, revised Diagnostic 7801 also 
authorizes ratings higher than 10 percent for scars other 
than head, face, or neck, that are deep or that cause limited 
motion, based on the size of the scars involved.  Under this 
diagnostic code, a 10 percent rating is assignable where the 
area or areas exceeds 6 square inches (39 sq. cm.), a 20 
percent rating is assignable when the area of the scar 
exceeds 12 square inches (77 sq. cm.), and even higher 
ratings are assignable for scars shown to affect a greater 
area.  Further, like the former version, revised Diagnostic 
Code 7805 continues to provide that other scars may be rated 
on limitation of function of the affected part.  See 38 
C.F.R. § 4.118 (as in effect since August 30, 2002).

Under DC 7802, a 10 percent rating is assigned for scars 
(other than those on the head, face, or neck) that are 
superficial and do not cause limited motion but cover an area 
or areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, DC 7802.  

A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25. Id. at Note (1).  

Under DC 7803, a 10 percent rating is warranted for 
superficial unstable scars.  Id.

Under DC 7804, a 10 percent rating is warranted for 
superficial cars that are painful on examination.  Id.

Under DC 7805, a scar may be rated based on limitation of  
function of the affected part.  Id. 

The Board has reviewed the evidence of record, including VA 
treatment records dated through 2007 and VA compensation 
examinations dated in December 2006 and on September 9, 2008.  
Based upon this review, the Board finds that, resolving all 
reasonable doubt in the Veteran's favor, it is found that a 
10 percent evaluation is warranted for calluses of each foot 
as of the examination dated on September 9, 2008.  

In this regard, the Board notes that VA treatment records and 
examination by VA in December 2006 show no symptoms that meet 
the criteria for a compensable evaluation.  A treatment 
record dated in April 2006 shows no podiatric deficiencies.  
The December 2006 examination report shows the Veteran has 
nontender, well healed surgical scarring, with substantial 
moderate calluses on the medial aspect of the left great toe 
and the base of the right fifth toe.  There was no edema and 
no painful or restricted motion.  Weight bearing was normal 
and there was no weakness or instability.  The Veteran had a 
tender plantar wart on the lateral aspect of the sole of the 
left foot, which is not a disability for which service 
connection has been established.  For this reason, he had a 
slightly antalgic gait on the left side.  The pertinent 
diagnosis was callus formation, as noted.  In an October 2007 
memorandum, a VA examiner stated that he was not able to 
examine the Veteran, but that from review of the claims file, 
it was less likely than not that the Veteran's present foot 
difficulties could be attributed to military service.  

An examination was conducted by VA on September 9, 2008.  At 
that time, it was reported that his most recent podiatry 
visit, earlier in September 2008, had noted pain and 
tenderness of the left foot since a bunionectomy.  He stated 
that he had flares of pain every day that affected his 
ability to stand for more than 30 minutes or walk more than 
50 yards.  Examination of the feet showed no corns.  There 
were bilateral moderate callosities in the first MTP joints 
medially that measured 1 by 1 cm and were raised .5 cm.  
There were also callosities under the second metatarsal, the 
balls of the feet, with the same measurements.  The Achilles 
were midline and nonpalpable.  There was painful motion of 
the first MTP joints bilaterally, with hallux valgus 
deformities of 26 degrees.  On the right there was hallux 
limitus, with dorsiflexion from 0 to 40 degrees, with pain 
and plantar flexion from 0 to 10 degrees, with pain.  The 
left lacked 20 degrees to the midline with pain and plantar 
flexion and dorsiflexion were rigid at 20 degrees.  There was 
tenderness throughout both feet.  Hammertoes were noted.  
There was no weakness or instability.  The pertinent 
diagnosis was bilateral moderate callosities.  In an addendum 
dated in December 2008, the examiner stated, on examination 
in September 2008, the Veteran had calluses and scarring that 
were tender and painful.  This had caused limitation of 
function noted.  It was further reported that limitation 
shown several days earlier in outpatient treatment notes was 
due to frozen sesamoids that caused limitation of the first 
MTP joints.  

The evidence of record prior to September 9, 2008, does not 
provide a basis for assigning a rating for either calluses of 
either foot under revised Diagnostic Codes 7801 to 7805.  The 
calluses are not shown to have an area exceeding 12 square 
inches (77 sq. cm.) and there is no limitation of function 
due to the calluses.  On examination on September 2008, 
however, painful callosities of each foot were objectively 
found, as noted in the December 2008 addendum.  This 
represents a basis for compensable evaluations for calluses 
of each foot from that time forward.  Therefore, the Board 
finds that the record presents a basis for the assignment of 
a 10 percent rating for each foot from September 9, 2008, but 
no more.  

The Board further finds that there is no basis for staged 
rating in excess of the 10 percent assigned for each foot, 
pursuant to Hart, and that each claim for increase beyond a 
10 percent rating must be denied.  

The Board has resolved all reasonable doubt in the Veteran's 
favor in determining that the criteria for a 10 percent 
rating for each foot are warranted from September 9, 2008, 
but finds that the preponderance of the evidence is against 
assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  The Board also 
finds that there is no showing that the service-connected 
hepatitis C and calluses of the feet have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
There is no showing that the either disability has resulted 
in marked interference with employment beyond that 
contemplated in the assigned rating.  Moreover, the 
disabilities have not been shown to warrant frequent periods 
of hospitalization, or to otherwise render inadequate the 
application of the regular schedular standards.  In the 
absence of objective evidence of such factors as outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 10 percent for hepatitis C is 
denied.

A 10 percent rating effective from September 9, 2009 for 
calluses of the left foot is granted, subject to the 
regulations governing the payment of monetary awards.

A 10 percent rating effective from September 9, 2009 for 
calluses of the right foot is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


